Citation Nr: 1632834	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  15-03 855A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a higher (compensable) initial disability rating (or evaluation) for onychomycosis of the toenails and fingernails.


REPRESENTATION

Veteran represented by:	Timothy E. Hiller, Attorney 


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 






INTRODUCTION

The Veteran, who is the appellant in this case, had active service from November 1947 to November 1951.

This appeal derived from a downstream element of claims to reopen service connection for trichophytosis, feet and for service connection for a skin condition affecting both hands that was received in July 2010.  This appeal comes to the Board of Veterans' Appeals (Board) from a November 2013 rating decision (mailed in February 2014) by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which granted service connection for onychomycosis of the toenails and fingernails and assigned a noncompensable (0 percent) initial disability rating effective July 27, 2010 (the day the claim was received by VA).  

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Initial Rating for Onychomycosis

VA has a duty to assist claimants by gathering all pertinent records of VA treatment and making reasonable efforts to obtain private medical records.  38 U.S.C.A.	 § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  A March 2014 VA treatment record notes that the Veteran is being followed by a private podiatrist for fungal toenail infections and had been prescribed cream.  The May 2014 VA examination report notes that the Veteran receiving is private treatment from a podiatrist every three months to treat the onychomycosis on his feet.  In September 2014 and September 2015 written statements, Dr. J.N. reported continuing to treat the Veteran for severe onychomycosis of the nails.  Dr. J.N. noted that the Veteran had been treated for paronychia (infection in the tissue adjacent to the nail) and onychocryptosis (ingrown toenail).  Review of the evidence of record reflects that the most recent private treatment records with respect to treatment for onychomycosis are dated in March 2012.  

These additionally identified private treatment records could be relevant to the initial rating issue on appeal because they could detail the extent of coverage of the skin disorder and type of treatment used to treat the onychomycosis (topical versus systemic therapy), which are directly pertinent to whether a higher disability rating is warranted under 38 C.F.R. § 4.118 (2015), and could relate to whether referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) (2015) is warranted as contended by the representative.  See e.g., February and September 2015 written statements from the representative.  As such, the Board finds that remand is necessary to attempt to obtain these records.    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should contact the Veteran and request he identify the names, addresses, and approximate dates of treatment for all health care providers who have treated him for onychomycosis (and not already of record), specifically those dated after March 2012.

The AOJ should ask the Veteran to provide the copies of any private treatment records he has received with regard to treatment for onychomycosis.  The AOJ should request copies of any private treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  All reasonable attempts should be made to obtain these records.  

2.  Then, readjudicate the issue on appeal.  If any part of the appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




